Cook, J.,
dissenting. I cannot agree with the majority that the mitigation evidence in this case suffices to preclude actual suspension.
Her interpreting skills aside, respondent used clients’ funds to forestall the collapse of the firm where she was employed. This case of commingling is indistinguishable from others where the lawyer acts out of personal financial adversity. Here, respondent benefited from the infraction as evidenced by her testimony that her custody battle could have been adversely affected by a closing of the firm. The benefit to respondent belies the view that respondent’s sanction should be lessened because she was just an unwilling participant in the offending conduct. The imposition of the sanction of a six-month suspension will preserve the principle that commingling of clients’ funds by an attorney is a grievous breach of that lawyer’s oath.
Moyer, C.J., and Lundberg Stratton, J., concur in the foregoing dissenting opinion.